EXTENSION AGREEMENT




This EXTENSION AGREEMENT is made and entered into effective as of the 30th day
of June, 2015, by and between Oakridge Global Energy Solutions, Inc., a Colorado
corporation (“Oakridge”); Oak Ridge Micro-Energy, Inc., a Nevada corporation and
wholly-owned subsidiary of Oakridge (“Oak Ridge Nevada”); and Expedia Holdings
Limited, a corporation organized under the laws of Hong Kong (“Expedia”).




RECITALS




WHEREAS, on or about February 24, 2014, Oakridge and Expedia entered into a Loan
Agreement and a Security Agreement; and




WHEREAS, on or about February 24, 2014, Oak Ridge Nevada and Expedia, entered
into an Intellectual Property Security Agreement; and




WHEREAS, pursuant to the Loan Agreement, the term of the Loan Agreement, as
previously extended by the parties, expires on June 30, 2015; and




WHEREAS, Oakridge and Expedia desire to further extend the due date of the loan
amount and accrued interest under the Loan Agreement to August 31, 2015, and all
parties desire to also extend the Security Agreement and the Intellectual
Property Security Agreement;




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Oakridge and Expedia hereby agree to extend
the due date of the loan referenced in the Loan Agreement to August 31, 2015,
along with accrued interest, and that such extension shall have no other effect
on the Loan Agreement or the liens granted in the Security Agreement or the Oak
Ridge Nevada Intellectual Property Security Agreement, whatsoever.







OAKRIDGE GLOBAL ENERGY SOLUTIONS, INC.




Dated: __ July 6, 2015________.

By__/s/Stephen J. Barber__________________

Stephen J. Barber, Chief Executive Officer




OAK RIDGE MICRO-ENERGY, INC.




Dated: __ July 6, 2015________.

By__/s/Stephen J. Barber__________________

Stephen J. Barber, President




EXPEDIA HOLDINGS LIMITED




Dated: __ July 6, 2015________.

By__/s/Jiahe Hong_______________________

Jiahe Hong, Director

Expedia Holdings Limited



